Exhibit 10.9

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

STOCK PURCHASE WARRANT

 

Date of Issuance: March 22, 2011    Certificate No. 117

To Purchase 3,000,000 Shares of

Common Stock of

DAIS ANALYTIC CORPORATION

THIS CERTIFIES THAT, for value received, the receipt and sufficiency of which is
hereby acknowledged:

Subject to the conditions set forth herein, Platinum Montaur Life Sciences LLC
(“Holder”), or its permitted assigns, is entitled to subscribe for and purchase
from Dais Analytic Corporation, a New York corporation (the “Company”), at any
time or from time to time after the date hereof (the “Issuance Date”) and
continuing during the period of exercise set forth in paragraph 3 hereof, a
total of THREE MILLION (3,000,000) fully paid and non-assessable shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”), at an
exercise price of forty-five cents (US $0.45) per share (the “Exercise Price”),
subject to adjustment from time to time pursuant to the provisions of
paragraph 5 hereof. The term “Warrant(s),” as used herein, shall mean this
Warrant of even date herewith, including all amendments to any such Warrants and
all warrants issued in exchange, transfer or replacement therefor. The term
“Warrant Shares,” as used herein, refers to the shares of Common Stock purchased
or purchasable upon the exercise of this Warrant.

This Warrant is subject to the following provisions, terms and conditions:

1. Definitions. For the purpose of the Warrants, the following terms, whether or
not capitalized or underlined in the text of this Warrant, shall have the
following meanings:

“Commission” shall mean the U.S. Securities and Exchange Commission or any other
governmental authority at the time administering the Securities Act.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

 

1



--------------------------------------------------------------------------------

“Company” shall have the meaning specified in the introduction to this Warrant.

“Exercise Agreement” shall have the meaning specified in paragraph 2 hereof.

“Exercise Price” shall have the meaning specified in the introduction to this
Warrant.

“Qualified Offering” has the meaning set forth in the Secured Convertible
Promissory Note, dated March 22, 2011, issued to the Holder.

“Securities Act” shall mean the Securities Act of 1933, as amended, as any
similar or successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time. Reference
to a particular section of the Securities Act shall include a reference to the
comparable section, if any, of any such similar or successor federal statute.

“Warrant Shares” shall have the meaning specified in the introduction to this
Warrant.

“Warrant(s)” shall have the meaning specified in the introduction to this
Warrant.

2. Manner of Exercise; Issuance of Certificates; Payment for Shares; No
Fractional Shares.

(a) The rights represented by this Warrant may be exercised by the Holder
hereof, in whole or in part, subject to the limitations on exercise contained in
paragraph 14 herein, by the surrender of this Warrant, together with a completed
Exercise Agreement in the form attached hereto (“Exercise Agreement”), during
normal business hours on any business day at the principal office of the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the Holder hereof at the address of such Holder appearing on the
books of the Company) at any time during the period set forth in paragraph 3
hereof and, upon payment to the Company by certified check or wire transfer in
an amount equal to the product obtained by multiplying the Exercise Price by the
number of Warrant Shares to be purchased in connection with such exercise. The
Company agrees that the shares so purchased shall be and are deemed to be issued
to the Holder hereof as the record owner of such shares as of the close of
business on the day upon which all of the foregoing requirements have been met.

(b) Certificates for the Warrant Shares so purchased shall be delivered to the
Holder hereof within a reasonable time after the rights represented by this
Warrant shall have been so exercised. The stock certificate or certificates so
delivered shall be registered in the name of said Holder. If this Warrant shall
have been exercised only in part, then, unless this Warrant has expired, the
Company shall, at its expense, at the time of delivery of said stock
certificates(s), deliver to said Holder a new Warrant representing the right to
purchase the remaining number of shares of Common Stock with respect to which
this Warrant shall not then have been exercised.

(c) This Warrant shall be exercisable only for a whole number of Warrant Shares.
No fractions of shares of Common Stock, or scrip for any such fractions of
shares, shall be issued upon the exercise of this Warrant.

 

2



--------------------------------------------------------------------------------

3. Period of Exercise. This Warrant is exercisable, subject to the following
limitations, at any time or from time to time during the period beginning on the
Issuance Date and ending five years thereafter (“Term”).

4. Shares to be Fully Paid; Reservations of Shares. The Company covenants and
agrees that all Warrant Shares will be duly authorized and upon exercise of the
rights represented by this Warrant and payment of the Exercise Price in
accordance with the terms and conditions hereof, will be validly issued, fully
paid and nonassessable. The Company further covenants and agrees that during the
period within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized, and reserved for the purpose of issue
upon exercise of the subscription rights evidenced by this Warrant a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant.

5. Stock Dividends, Splits, Reclassifications, etc. If prior to the expiration
date, the Company shall pay a stock dividend upon, or subdivide, split-up,
reverse split, reclassify or combine its shares of Common Stock or if such stock
shall be made exchangeable for other stock of the Company or if the Company
shall effect a capital reorganization or reclassification of the capital stock
or consolidate or merge the Company with another entity or sell substantially
all of its assets to another entity in such a way that the holders of the Common
Stock shall be entitled to receive stock, securities, or assets with respect to
or in exchange for Common Stock then the Company shall appropriately adjust the
number, class and/or exercise price of the Stock subject to the outstanding
Warrant to reflect the change in Common Stock. All affected terms and conditions
of the Warrant shall also be appropriately adjusted. If, as a result of any
adjustment under this section the Warrant Holder shall become entitled to a
fractional share of Stock, the Holder shall have the right to purchase only the
adjusted full number of shares of Stock and no payment or other adjustment will
be made in respect to the fractional shares of Stock so disregarded. The
determination of the Company’s Board of Directors regarding any adjustment will
be final and conclusive. The Holder of the Warrant shall be given prompt notice
of any adjustment of the number of shares issuable on exercise of the Warrant or
any adjustment of the exercise price of the Warrant as well as the taking of any
of the foregoing corporate actions.

6. Representation of Holder. By acceptance of this Warrant, the Holder hereby
represents, warrants and covenant that any shares of stock purchased upon
exercise of this Warrant shall be acquired for investment only and not with a
view to, or for sale in connection with, any distribution thereof; that the
Holder has had such opportunity as such Holder has deemed adequate to obtain the
merits and risks of its investment in the Company; that holder is an “accredited
investor” as that term is defined in Regulation D under the United States
Securities Act of 1933; that Holder is able to bear the economic risk of holding
such shares as may be required pursuant to the exercise of this Warrant for an
indefinite period; the Holder understands that the shares of stock acquired
pursuant to the exercise of this Warrant will not be registered by the Company
under the Securities Exchange Act and may be “restricted securities” within the
meaning of Rule 144 under the Securities Act; and that all stock certificates
representing shares of stock issued to Holder upon exercise of this Warrant may
have affixed thereto a legend substantially in the following form:

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE

 

3



--------------------------------------------------------------------------------

NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

The Company agrees to reissue this Warrant or certificates representing any of
the Warrant Shares, without the legend set forth above if at such time, prior to
making any transfer of any such securities, the Holder shall give written notice
to the Company describing the manner and terms of such transfer. Such proposed
transfer will not be effected until: (a) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of such securities under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by the Company
with the Securities and Exchange Commission and has become effective under the
Securities Act, (iii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
Securities Act and state securities laws are not required, or (iv) the Holder
provides the Company with reasonable assurances that such security can be sold
pursuant to Rule 144 under the Securities Act; and (b) either (i) the Company
has received an opinion of counsel reasonably satisfactory to the Company, to
the effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto. The Company will
respond to any such notice from a holder within three (3) business days. In the
case of any proposed transfer under this Section 6, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the Company.
The restrictions on transfer contained in this Section 6 shall be in addition
to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Warrant. Whenever a certificate
representing the Warrant Shares is required to be issued to a the Holder without
a legend, in lieu of delivering physical certificates representing the Warrant
Shares, the Company shall cause its transfer agent to electronically transmit
the Warrant Shares to the Holder by crediting the account of the Holder’s Prime
Broker with DTC through its DWAC system so long as the Company’s transfer agent
is participating in the DWAC system.

7. No Rights or Liabilities as a Shareholder. This Warrant shall not entitle the
Holders hereof to any voting rights or any other rights as a shareholder of the
Company. No provision of this Warrant, in the absence of affirmative action by
the

 

4



--------------------------------------------------------------------------------

Holder hereof to purchase Warrant Shares, and no mere enumeration herein of the
rights or privileges of the Holder hereof, shall give rise to any liability of
such Holder for the Exercise Price or as a shareholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

8. Reserved.

9. Reserved.

10. Transfer and Exchange.

(a) Transfer of Warrant. Subject to compliance with applicable federal and state
securities laws and the terms and conditions of this Agreement, Holder shall
have the right from time to time to transfer or sell all or a portion of this
Warrant to one or more third parties (a “Third Party Transferee”); provided,
however, (i) no Third Party Transferee shall be a Competitor (as determined in
the discretion of the Board of Directors of Company) of the Company and (ii) any
Third Party Transferee shall agree in writing to be bound as a holder to the
terms and conditions of this Warrant.

(b) Replacement of Warrant. Upon receipt of written notice from the holder
hereof or other evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon deliver of an indemnity agreement, or other
indemnity reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company will
execute and deliver, in lieu thereof, a new Warrant of like tenor.

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer or replacement as provided in this paragraph 10,
this Warrant shall be promptly canceled by the Company.

11. Notices. All notices and other communications required or permitted
hereunder shall be in writing, and shall be deemed to have been delivered on the
date delivered by hand, telegram, facsimile or by similar means, on the first
(1st) day following the day when sent by recognized courier or overnight
delivery service (fees prepaid), or on the fifth (5th) day following the day
when deposited in the mail, registered or certified (postage prepaid),
addressed: (i) if to the Holder hereof or any other holder of any Warrants, at
the registered address of the Holder hereof or such other holder as set forth in
the register kept by the Company at its principal office with respect to the
Warrants, or to such other address as the Holder hereof or such other holder may
have designated to the Company in writing, and (ii) if to the Company, at 11552
Prosperous Drive, Odessa, Florida 33556, Attention: Timothy Tangredi or
addresses as the Company may designated in writing to the Holder hereof or any
other holder of any of the Warrants at the time outstanding.

12. Governing Law; Jurisdiction. This Warrant shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York, without regard to principles of conflicts of laws. Any
legal action or proceeding with respect to this Warrant shall be brought in the
courts of the State of New York or of the United States of America sitting in
Manhattan, New York, and, by execution, delivery and acceptance of this Warrant,
both the Company and Holder hereby accept for itself and in respect of its
property, generally and

 

5



--------------------------------------------------------------------------------

unconditionally, the jurisdiction of the aforesaid courts. The Company and
Holder hereby irrevocably waive, in connection with any such action or
proceeding, any objection, including, without limitation, any objection to the
laying of venue or based on the grounds of forum non conveniens, which they may
now or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

13. Miscellaneous.

(a) Amendments. This Warrant and any provision hereof may be changed, waived,
discharged or terminated, but only by an instrument in writing signed by the
party (or any predecessor in interest thereof) against whom enforcement of the
same is sought.

(b) Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.

(c) Severability. It is expressly agreed that if any provision of this Warrant
shall be determined by a court of competent jurisdiction to be void and of no
effect, the provision of this Warrant shall be deemed amended to modify or
delete, as necessary, the offending provision, and this Warrant as so amended or
modified shall not be rendered unenforceable or impaired but shall remain in
force to the fullest extent possible in keeping with the intentions of the
parties.

(d) Waiver. The waiver of the Company of any provision of this Warrant shall not
operate as or be construed to be a subsequent waiver of the same provision or
waiver of any other provision of this Warrant.

(e) Interpretation. All decisions or interpretations of the Board of Directors
of the Company with respect to any question arising under this option shall be
binding, conclusive and final.

14. Exercise Restrictions. Notwithstanding anything to the contrary set forth in
this Warrant, at no time may the Holder exercise this Warrant if the number of
shares of Common Stock to be issued pursuant to such exercise would exceed, when
aggregated with all other shares of Common Stock owned by such holder at such
time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) in excess
of 9.9% of all of the Common Stock outstanding at such time; provided, however,
that upon the Holder providing the Company with at least 61 days’ prior written
notice that the Holder waives the limitations contained in this Section 14 with
regard to any or all shares of Common Stock issuable upon exercise of this
warrant, this Section 14 shall be of no force or effect with regard to all or a
portion of the shares of Common Stock referenced in such notice.

15. Cashless Exercise. Notwithstanding any provisions herein to the contrary if
(i) the Per Share Market Value (as defined below) of one share of Common Stock
is greater than the Exercise Price (at the date of calculation as set forth
below) and (ii) a registration statement under the Securities Act providing for
the resale of the Warrant Shares is not then in effect, in lieu of exercising
this Warrant by payment of cash, the Holder may exercise this Warrant by a
cashless exercise and shall receive the number of shares of Common Stock equal
to an amount (as determined below) by

 

6



--------------------------------------------------------------------------------

surrender of this Warrant at the principal office of the Company together with
the properly endorsed Exercise Agreement in which event the Company shall issue
to the Holder a number of shares of Common Stock computed using the following
formula:

LOGO [g168556ex10_9pg007.jpg]

 

Where   X =   the number of shares of Common Stock to be issued to the Holder.  
Y =   the number of shares of Common Stock purchasable upon exercise of all of
the Warrant or, if only a portion of the Warrant is being exercised, the portion
of the Warrant being exercised.   A =   the Exercise Price.   B =   the Per
Share Market Value of one share of Common Stock.

For purposes hereof, “Per Share Market Value” means on any particular date
(a) the last closing bid price per share of the Common Stock on such date on the
OTC Bulletin Board or another registered national stock exchange on which the
Common Stock is then listed, or if there is no such price on such date, then the
closing bid price on such exchange or quotation system on the date nearest
preceding such date, or (b) if the Common Stock is not listed then on the OTC
Bulletin Board or any registered national stock exchange, the last closing bid
price for a share of Common Stock in the over-the-counter market, as reported by
the OTC Bulletin Board or in the National Quotation Bureau Incorporated or
similar organization or agency succeeding to its functions of reporting prices)
at the close of business on such date, or (c) if the Common Stock is not then
reported by the OTC Bulletin Board or the National Quotation Bureau Incorporated
(or similar organization or agency succeeding to its functions of reporting
prices), then the “Pink Sheet” quotes for the applicable trading days preceding
such date of determination, or (d) if the Common Stock is not then publicly
traded the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date fist written above.

 

DAIS ANALYTIC CORPORATION By:  

/s/ Timothy N. Tangredi

Name:  

Timothy N. Tangredi

Title:  

President & CEO

[March 2011 Bridge Loan Warrant to Platinum-Montaur Life Sciences, LLC]



--------------------------------------------------------------------------------

FORM OF EXERCISE AGREEMENT

[DATE]

To: Dais Analytic Corporation

Attention: Timothy Tangredi

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase              shares of $.01 par
value Common Stock covered by such Warrant.

The undersigned is an “accredited investor” and is acquiring such shares for the
purpose of investment and not with a view to or for sale in connection with any
distribution thereof.

 

Signature:

 

 

Name:

 

 

On behalf of:

 

 

Its:

 

 

Address:

 

[March 2011 Bridge Loan Warrant to Platinum-Montaur Life Sciences, LLC]